Exhibit 10.1

 

 

 



Purchase and Sale Contract

 

Chailease Finance Co., Ltd. (CFC) (hereinafter referred to as "Party A")

Contracting Party

Applied Optoelectronics, Inc., Taiwan Branch (hereinafter referred to as "Party
B")

 

WHEREAS in consideration of the following Subject Matter purchased by Party A
from Party B, the Parties agree to enter into the Agreement as follows:

 

Section 1 Subject Matter, Specifications, and Quantity:

 

 



Name, Label, Specification, Type, Quantity, and Unit Asset Asset description QTY
153100000460 Laser welding machine (AA-ASl-100) 153100002140 1 153100002141
Laser_welder 1 153100002142 Laser_welder 1 153100002143 Laser_welder 1
153100002144 Laser_welder 1 153100000989 BERT I MP1800A 1 153100000990 BERT I
MP1800A 1 153100000627 BERT +SCOPE MP2100 1 153100000628 BERT +SCOPE MP2100 1
153100000624 . BERT+SCOPE MP2100 1 153100000625 BERT+SCOPE MP2100 1 153100000626
BERT+SCOPE MP2100 1 153100001949 Wavelength Meter/Wl Meter :MP861208 3
159100000340 BERT ( IJ filil)IMP1800A 1 153100000597 BERT+ Scope /MP2100
(Anntsu) 1 153100000598 BERT+Scope /MP2100 (Anntsu) 1 153100000599 BERT+Scope
IMP2100 (Anntsu) 1 153100000600 BERT+ Scope IMP2100 (Anntsu) 1 153100000897
BERT+ Scope/MP2100 1 153100000898 BERT +ScopeiMP2100 1 153100000899
BERT+ScopeiMP2100 1 153100000900 BERT+ScopeiMP2100 1 153100001365 lx4
switchiEOS-104-1-MG-2 1 153100001366 lx4 swttch/E05- 104·1·MG 2 1 153100001367
lx4 switch/EOS-104·1 MG·2 1 153100001306 DCA module 86105C 1 153100001307 DCA
module 86105C 1 153100001308 DCA module B6105C 1 153100001309 DCA module 86105C
1 153100000993 DCA module I 8610SC 1 153100000994 DCA module I 86105C 1
153100001107 DCA modulei86105C 1 153100001108 DCA module/86105C 1 153100001109
DCA module/8610SC 1 153100001110 DCA module/86105( 1 153100001111 DCA
module/86105C 1 153100001154 DCA module 8610SC/8610SC 1 153100001155 DCA module
86105C/86105C 1 153100001156 DCA module 8610SC/86105C 1 153100001157 DCA module
86105(/86105( 1 153100001158 DCA module 8610SCI86105C 1 153100001159 DCA module
8610SC/8610SC 1 153100001160 DCA modu l e 8610SC/86105C 1 153100000675 DCA
Module (86105(/100) 1 153100000676 DCA Module (86105(/100) 1 153100000677 DCA
Module (86105CI100) 1 153100000678 DCA Module (86105CI100) 1 153100000679
DCA  Module (8610SCI100} 1 153100000832 DCA Module (86105(/100) 1 153100000833
DCA Module (86105CI100} 1 153100000876 DCA  Module (8610SCI100) 1 153100000538
DCA module 8610SC/86105C 1 153100000539 DCA module 86105C/86105C 1 153100000540
DCA module 8610SC/86105C 1 153100000541 DCA module 8610SCI86105C 1 153100000542
DCA module 86105C/86105C 1



 

Section 2 Contract Price: ONE HUNDRED FIFTEEN MILLION TWO HUNDRED FORTY THOUSAND
NINE HUNDRED and THREE New Taiwan Dollar ($115,240,903), Tax not Included

 

Section 3 Place of delivery: upon the date of signing, title to the Subject
Matter shall be transferred to Party A, provided that the Subject matter is
still under Party B's possession or delivered to any third party designated by
Party A; and any expense for its installation and transportation shall be at
Party B's expense.

 

Section 4 Payment: upon transfer of the Subject Matter to Party A, Party A shall
make payment of goods to Party B or any third party designated by Party B.

 

Section 5 Party B agrees that, upon close of sale of the Subject Matter, in case
of any defect or nonconforming in its design or manufacture, resulting in loss
of general or desired utility or malfunction, Party B will repair it at its own
expense without any dispute.

 

Section 6 Party B warrants that the title to the Subject Matter belongs to party
B without any mortgage, conditional sale, interest in possession trust, or any
other encumbrance created by any third party, or any involvement in any other
liability, if the warranty is breached, Party B shall assume all civil or
criminal liability.

1

 

 

 

Section 7 Party B warrants that, selling of the Subject Matter to Party A must
be in compliance with Section 185.1.2 of the Company Act, which provides that
such action requires attendance of shareholders representing more than two
thirds of total shares issued at the annual general meeting and consent of more
than half of voting rights by shareholders present or, in case of a
public-listed company, attendance of shareholders representing more than half of
total shares issued and consent of more than two thirds of voting rights by
shareholders present.

 

Section 8 In witness whereof, this Agreement is executed in duplicate and the
Parties each are provided with one copy.

 

Section 9 In case of any dispute arising out of the Agreement, the Parties agree
to accept Shihlin District Court in Taiwan as the trial court.

 

Contracting Parties

 

Party A: Chailease Finance Co., Ltd.

Legal Representative: 陳其忠

 

Party B: Applied Optoelectronics, Inc., Taiwan Branch

Legal Representative: 林誌祥

 

 

 

 

June, 30th, 104 Year of Republic of China

 

 

Repurchase after Sale (L08) / Lease back after Sale (L08) /2014.01

 

 

 

 

2

 